               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

KAYLEN SOUTHARD,                                  )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      Case No. CIV-19-307-STE
                                                  )
ANDREW M. SAUL,                                   )
Commissioner of the Social Security               )
Administration,                                   )
                                                  )
       Defendant.                                 )

                         MEMORANDUM OPINION AND ORDER

       Plaintiff brings this action pursuant to 42 U.S.C. § 405(g) for judicial review of the

final decision of the Commissioner of the Social Security Administration denying Plaintiff’s

application for benefits under the Social Security Act. The Commissioner has answered

and filed a transcript of the administrative record (hereinafter TR. ____). The parties have

consented to jurisdiction over this matter by a United States magistrate judge pursuant

to 28 U.S.C. § 636(c).

       The parties have briefed their positions, and the matter is now at issue. Based on

the Court’s review of the record and the issues presented, the Court REVERSES AND

REMANDS the Commissioner’s decision.

I.     PROCEDURAL BACKGROUND

       Initially and on reconsideration, the Social Security Administration denied Plaintiff’s

application for benefits. Following a hearing, an Administrative Law Judge (ALJ) issued

an unfavorable decision. (TR. 23-33). The Appeals Council denied Plaintiff’s request for
review. (TR. 1-3). Thus, the decision of the ALJ became the final decision of the

Commissioner.

II.   THE ADMINISTRATIVE DECISION

      The ALJ followed the five-step sequential evaluation process required by agency

regulations. See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005); 20 C.F.R.

§ 404.1520. At step one, the ALJ determined that Plaintiff had not engaged in substantial

gainful activity since January 27, 2016, her alleged onset date. (TR. 25). At step two, the

ALJ determined that Ms. Southard had the following severe impairments: obesity;

migraine headaches; asthma; depression; and anxiety. (TR. 25). At step three, the ALJ

found that Plaintiff’s impairments did not meet or medically equal any of the

presumptively disabling impairments listed at 20 C.F.R. Part 404, Subpart P, Appendix 1

(TR. 26).

      At step four, the ALJ concluded that Ms. Southard could not perform her past

relevant work, but retained the residual functional capacity (RFC) to:

      [P]erform a reduced range of light work as defined in 20 CFR 404.1567(b).
      Specifically, she cannot climb ladders, ropes, or scaffolds. She can
      occasionally climb ramps or stairs, balance, stoop, kneel, crouch, and crawl.
      In addition, she can have frequent exposure to extreme temperatures, and
      environmental respiratory irritants and humidity. She is limited to simple,
      repetitive, routine tasks. Lastly, she can have no strict production
      requirements; and can have frequent contact with co-workers, supervisors
      and the public.

(TR. 28, 31).




                                            2
       At step five, the ALJ presented the RFC limitations to a vocational expert (VE) to

determine whether there were other jobs in the national economy that Plaintiff could

perform. (TR. 65-66). Given the limitations, the VE identified three jobs from the

Dictionary of Occupational Titles (DOT). (TR. 66). The ALJ adopted the VE’s testimony

and concluded that Ms. Southard was not disabled at step five. (TR. 32-33).

III.   STANDARD OF REVIEW

       This Court reviews the Commissioner’s final decision “to determin[e] whether the

factual findings are supported by substantial evidence in the record and whether the

correct legal standards were applied.” Wilson v. Astrue, 602 F.3d 1136, 1140 (10th Cir.

2010). Under the “substantial evidence” standard, a court looks to an existing

administrative record and asks whether it contains “sufficien[t] evidence” to support the

agency’s factual determinations. Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).

“Substantial evidence … is more than a mere scintilla … and means only—such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Biestek v. Berryhill, 139 S. Ct. at 1154 (internal citations and quotation marks omitted).

       While the court considers whether the ALJ followed the applicable rules of law in

weighing particular types of evidence in disability cases, the court will “neither reweigh

the evidence nor substitute [its] judgment for that of the agency.” Vigil v. Colvin, 805

F.3d 1199, 1201 (10th Cir. 2015) (internal quotation marks omitted).




                                            3
IV.    ISSUES PRESENTED

       On appeal, Ms. Southard alleges the ALJ: (1) failed to include limitations related

to her migraine headaches in the RFC and (2) erred at step five. (ECF No. 13:3-12).

V.     ERRORS IN THE CONSIDERATION OF MIGRAINE HEADACHES

       At step two, the ALJ concluded that Ms. Southard suffered from severe migraine

headaches. (TR. 25). According to Plaintiff, the ALJ failed to include related limitations in

the RFC. (ECF No. 13:3-12). Ms. Southard is correct.

       A.     Evidence of Plaintiff’s Migraines

       Ms. Southard alleges a history of chronic migraine headaches. Indeed, such

evidence exists to support her allegations. On July 22, 2014, treating physician Kent

Studebaker stated that Plaintiff was “[p]ositive for speech difficulty” following the onset

of a headache. (TR. 341). On August 3, 2015, Plaintiff complained to Dr. Studebaker of

suffering from a complex migraine with light sensitivity. (TR. 318). Dr. Studebaker

diagnosed Ms. Southard with an “atypical migraine.” (TR. 319). On August 15, 2015,

Plaintiff complained to neurologist Kevin Wood of “difficulty writing” and photophobia

while suffering migraines, and Dr. Wood affirmed that the symptoms were migraine

related. (TR. 365, 366).

       On April 27, 2016, Dr. Eddie Scott performed a consultative mental status

examination on Plaintiff. (TR. 374-378). Dr. Scott noted that Plaintiff complained of two

types of headaches: (1) complex migraine headaches which caused her difficulty writing

and speaking, and (2) cluster headaches which caused severe pain, in ability to focus,

and sensitivity to light. (TR. 375). At that time, Plaintiff complained that she suffered


                                             4
cluster headaches several times per week and complex migraines “every week or two.”

(TR. 375). Dr. Scott concluded that Plaintiff could “understand, remember and carry out

simple and complex instructions in a work-related environment.” (TR. 378). One week

later, Plaintiff reported to Dr. Studebaker that her headaches were occurring daily. (TR.

437). Finally, on May 7, 2016, Dr. Raymond Azadgoli performed a consultative

examination on Ms. Southard, and assessed her with complex migraines headaches with

“aura symptoms” and “disrupted speech.” (TR. 385).

       At the administrative hearing on December 5, 2017, Ms. Southard testified that

that she was suffering from “almost daily” migraines which caused her sensitivity to light

and loss of focus. (TR. 53-54). Plaintiff testified she believed a change in her migraine

medication was warranted because her headache frequency had increased significantly.

(TR. 54-55). At that time, Ms. Southard testified that her only treatment was to go to her

room and “shut the door and shut the world out.” (TR. 55).

       B.     Error in the ALJ’s Evaluation of Plaintiff’s Migraines

       In the decision, the ALJ twice noted Plaintiff’s testimony regarding her headaches.

First, the ALJ stated that Plaintiff testified that she “experienced daily migraines, and had

difficulty with memory functioning and maintaining concentration.” (TR. 29). Second, the

ALJ stated: “at the hearing, the claimant testified that she continued to have daily

migraines, lasting the entire evening and causing memory functioning difficulties.” (TR.

29). When describing Plaintiff’s headaches, the ALJ noted that Plaintiff had consistently

complained of the headaches, and had described them as “a sharp stabbing pain

associated with photophobia and phonophobia, accompanied with nausea and occasional


                                             5
vomiting.” (TR. 29). To account for the migraines, the ALJ stated that she “limited the

claimant to light exertional work as well as simple work in a low stress work setting.” (TR.

29).

         Ms. Southard alleges the RFC failed to account for symptoms associated with her

migraines      involving   pain,   photophobia,     disrupted     speech,    and    decreased

concentration/focus. (ECF No. 13:8-12).1 The Court agrees, but only regarding to

limitations involving photophobia and disrupted speech.

         Regarding the pain, Plaintiff alleges that “the ALJ failed to conduct a pain

analysis[.]” (ECF No. 13:9). In support, Ms. Southard cites the two-step framework

required for the ALJ to consider a claimant’s symptoms, including pain, and determine

the extent to which the symptoms are consistent with the evidence. (ECF No. 13:9-10).

However, the Court finds this argument undeveloped, as Ms. Southard does not explain

how the ALJ had failed to comply with the regulatory framework. See ECF No. 13:10;

Murrell v. Shalala, 43 F.3d 1388, 1389 n. 2 (10th Cir. 1994) (finding that inadequately

framed or developed “perfunctory complaints” are insufficient to invoke review).

         Next, as the Commissioner points out,2 the RFC for “simple, repetitive, routine

tasks” accommodated any decrease in Plaintiff’s concentration. See Vigil v. Colvin, 805

F.3d 1199, 1204 (10th Cir. 2015) (“the ALJ accounted for [the plaintiff’s] moderate

concentration, persistence, and pace problems in his RFC assessment by limiting him to

unskilled work … [which] generally requires … simple work-related decisions.”).


1
  Ms. Southard concedes that the RFC would account for her difficulty in writing and transposing
numbers associated with her migraines. See ECF No. 13:9.

2
    (ECF No. 18:8-9).
                                               6
       But a problem arises with respect to Plaintiff’s migraine symptoms involving

photophobia and disturbed speech. As alleged by Ms. Southard, the RFC did not account

for these limitations and the ALJ did not explain why. The Commissioner presents six

arguments in support of his decision, but none of them have merit.

       First, Defendant cites Plaintiff’s examination with Dr. Scott who “observed that

[Plaintiff’s] speech was logical, goal-oriented, and fully intelligible; and her thought

processes and memory were intact; but she was somewhat depressed with a flat affect.

(ECF No. 18:7, citing TR. 375-378). According to the Commissioner, “[t]esting revealed

that Plaintiff’s migraines were not causing significant deficits at that time; indeed Dr. Scott

opined that she could carry out understand, and remember simple and complex

instructions in a work environment.” (ECF No. 18:7). Defendant correctly asserts that Dr.

Scott’s opinion regarding Ms. Southard’s ability to “carry out understand, and remember

simple and complex instructions in a work environment” correlates with the RFC. Compare

TR. 378 (Dr. Scott’s opinion) with TR. 28 (RFC). But the Commissioner’s comments that

“[t]esting revealed that Plaintiff’s migraines were not causing significant deficits at that

time” is pure speculation—Dr. Scott never rendered an opinion; rather he only reported

the results of various tests. See TR. 373, 377, 378. What was omitted, however, was Dr.

Scott’s acknowledgement of Plaintiff’s complaints that her migraines caused disturbed

speech and photosensitivity. Dr. Scott offered no opinion either way regarding these

limitations. Thus, Defendant’s reliance on Dr. Scott’s opinion is not persuasive. See TR.

31.




                                              7
       Second, Defendant cites to “normal physical and mental examinations” as evidence

that Plaintiff’s migraines would not cause any work-related limitations. (ECF No. 18:7).

Defendant’s reliance on the records he cites is misplaced. The February 23, 2017 record

concerned an ER visit where Plaintiff’s chief complaint was of a cough. (TR. 391-395).

The February 7, 2017 record concerned Plaintiff’s treatment for flu-like symptoms. (TR.

488). The March 9, 2017 record concerned a follow-up check with Dr. Studebaker for a

recent hospital visit for pneumonia. (TR. 507). And finally, the May 3, 2016 and June 3,

2016 records noted that Plaintiff suffered “migraine with aura.” (TR. 382, 439). Only the

last two records provide specific evidence relevant to Plaintiff’s migraines and contrary to

Defendant’s assertion otherwise, the findings did not support the Commissioner’s decision

to omit any discussion of Plaintiff’s photosensitivity. See Hua v. Astrue, No. 07-CV-02249-

WYD, 2009 WL 524991, at *6 (D. Colo. Mar. 2, 2009) (noting that an ALJ’s reliance on

“normal findings on physical examinations” was an insufficient basis on which to discount

migraine symptoms involving photophobia which are considered objective evidence of

the condition).

       Third, Defendant states: “Although Plaintiff complained of migraines, she did not

report that they were so frequent and debilitating that they would keep her from working,

that they required her to seek emergency care, or that medications did not help alleviate

them.” (ECF No. 18:7). The Commissioner is mistaken. As discussed, Plaintiff testified

that she believed her medications were not working because her migraines had increased

to almost daily frequency. See supra. And the Commissioner’s reliance on an absence of

testimony regarding migraines not keeping Plaintiff from working is not persuasive.


                                             8
Plaintiff was not specifically asked a question on this matter, but her attorney made it

clear that Ms. Southard was alleging disability, in part, based on her headaches. See TR.

43.

       Fourth, the Commissioner argues: “Plaintiff does not clearly explain what alleged

limitation would keep her from performing light unskilled work.” (ECF No. 18:8). The

Court disagrees, as Ms. Southard has specifically alleged limitations involving disturbed

speech and photophobia. See Thurston v. Colvin, No. 15-1378-SAC, 2016 WL 6905901,

at *5 (D. Kan. Nov. 22, 2016) (noting that physician’s opinions regarding a plaintiff’s light

sensitivity were “sufficiently specific regarding plaintiff’s limitations.”).

       Fifth, Mr. Saul discounts Plaintiff’s reliance on Dr. Azagdoli’s comment regarding

Plaintiff’s “disrupted speech” as self-reported and states that it fails to provide proper

evidence upon which to base a finding of disability. (TR. 18:9, citing 20 C.F.R. §

404.1529). But even if Dr. Azagdoli’s opinion would not support Plaintiff’s allegations of

“disrupted speech,” the limitation is supported by a finding from Dr. Studebaker who

stated that Plaintiff was “[p]ositive for speech difficulty” following the onset of a

headache. (TR. 341).

       Sixth, Defendant stated that “contrary to Plaintiff’s contention, the ALJ properly

considered Plaintiff’s allegations of disrupted speech, pain, and photophobia, and

concluded that Plaintiff’s statements were inconsistent and unsupported.” (ECF No. 18:9)

(internal citation omitted). However, contrary to this contention, the ALJ found only that

the Plaintiff’s allegations of daily migraines were unsupported based on “normal physician

examinations” and “negative” brain MRIs. But neither the Defendant’s argument, nor the


                                                9
ALJ’s discounting of “daily migraines” addresses Plaintiff’s complaints of photophobia and

disturbed speech.

       In sum, the record contains evidence regarding Plaintiff’s migraine-related

symptoms involving disturbed speech and photophobia, which the ALJ failed to discuss

or properly discount. The RFC for simple, repetitive, and routine tasks accommodates a

portion of Ms. Southard’s migraine-related symptoms, but it fails to account for the

speech issues and photophobia. The ALJ never acknowledged Plaintiff’s speech issues

which were seemingly caused by the onset of a headache, and the one time the ALJ

acknowledged Plaintiff’s complaint of photophobia to a physician, she failed to explain

her treatment of the evidence. See TR. 29. The ALJ omitted any mention of this particular

symptom as described by Plaintiff at the hearing, which, according to Ms. Southard, was

occurring “almost daily” and required her to go to her room and “shut the door and shut

the world out.” (TR. 55). This omission constitutes reversible error. Deardorff v. Comm'r,

SSA, 762 F. App’x 484, 490 (10th Cir. 2019) (“The ALJ erred by failing to discuss the

significant evidence of [the plaintiff’s] headaches and how they might impact his

functional abilities …. We therefore remand for the ALJ to consider the evidence of [the

plaintiff’s] headaches[.]”).

VI.    STEP FIVE

       Finally, Plaintiff contends error at step five based on the allegedly deficient RFC

and resulting hypothetical to the VE. (ECF No. 13:11-12). But the Court will not consider

the alleged step five error in light of the remand for consideration of the evidence. See

Watkins v. Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003) (“We will not reach the


                                           10
remaining issues raised by appellant because they may be affected by the ALJ’s treatment

of this case on remand.”).

                                          ORDER

       The Court has reviewed the medical evidence of record, the transcript of the

administrative hearing, the decision of the ALJ, and the pleadings and briefs of the parties.

Based on the forgoing analysis, the Court REVERSES AND REMANDS the

Commissioner’s decision.

       ENTERED on December 27, 2019.




                                             11
